DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 22, 24-28, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 creates confusion as to what data is being processed. Claim 1 recites “raw logging data” and claim 6 recites “logging data.” It is unclear if this is the same or different data.
Claim 6 recites the limitation "the first normalized data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 22 creates confusion as to what data is being processed. Claim 17 recites “raw logging data” and claim 22 recites “logging data.” It is unclear if this is the same or different data.
Claim 22 recites the limitation "the first normalized data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 25-28 and 31 are rejected for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, no limitation is recited that is not recited in claim 17 from which claim 32 depends. This results in claim 32 not being further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-5, 7-17-21, 23, and 29-30 are allowed.
s 6, 22, 24-28, and 31-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Shirzadi (US 2013/0116998) discloses a computer-implemented method for processing of logging data associated with drilling, the method comprising: 
obtaining, by a computer system (21), raw logging data (28, 40; ¶ [0057]) for filtering of the raw logging data by the computer system (¶ [0057]; Fig. 2); 
filtering, by the computer system, invalid values, when present in the raw logging data, from the raw logging data to generate first filtered data (¶ [0064, 0137]); 
determining a function that best fits the first filtered data (¶ [0064]); and
identifying and removing outliers when present in the first filtered data (¶ [0064, 0137]) to generate second filtered data (¶ [0064]).
Shirzadi does not disclose the function is a spline function and outputting at least the function and the second filtered data to a control system enabled for controlling a drilling rig for drilling of a wellbore and the order of filtering and determining the data.
Skelt (US 2011/0208431) teaches it is known in the art for a function fit to data to be a spline function (¶ [0037]) and exporting the data following the analysis (¶ [0052]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the spline function and data output of Skelt with the invention of Shirzadi since doing so would allow further analysis of the data. The combination of Shirzadi and Skelt does not explicitly teach outputting the spline function and the .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.